204 Pa. Code Ch. 29, Subch. I (relating to budget and finance)

§ 29.351. Definitions.

(a) Pennsylvania Supreme, Superior and Commonwealth Courts. Initial Filing.

  1. Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S. §§
3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929 (71 P.S. §
720.102) a statutory fee of seventeen dollars ($17.00) shall be imposed on all items
enumerated in the fee schedules of the Appellate Courts for which a filing and service fee
is collected, excluding the following:

   i. Second and Subsequent Filings for Extension of Time;

   ii. Reargument/Reconsideration;

   iii. Services in Connection with Appeals to or Writs of Certiorari from the United
States Supreme Court;

   iv. Miscellaneous Fees; and

   v. Subpoenas.

(b) Court of Common Pleas. Prothonotary. Civil Actions and Legal Proceedings.

  1. Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S. §§
3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929 (71 P.S. §
720.102) a statutory fee of seventeen dollars ($17.00) shall be imposed on a civil action
or legal proceeding in a Court of Common Pleas whenever it is initiated upon the filing of
the first legal paper therein of record with the prothonotary, which legal paper may be:

   i. Praecipe for a Writ of Summons;

   ii. Complaint;

   iii. Deleted;

   iv. Petition;

   v. Notice of Appeal from a court of limited jurisdiction; or,

   vi. Petition or grant of any other legal paper commencing an action or proceeding
authorized by Act of Assembly or rule of court.

  2. For purposes of these regulations, the initiation of a civil action or legal proceeding
shall include, but is not limited to:
   i. Actions governed by or authorized under the Pennsylvania Rules of Civil Procedure,
such as Civil Action Ejectment, Equity, Ground Rent, Mandamus, Mortgage Foreclosure,
Partition of Real Property, Quiet Title, Quo Warranto, Replevin, and the Prevention of
Waste;

   ii. Actions pertaining to Dependency, Annulments, Divorce, Custody, Partial Custody,
Visitation of Minor Children, Support, and Paternity. With respect to Divorce actions, a
separate statutory fee shall be imposed for each count in the complaint in addition to the
count requesting divorce;

  iii. Statutory actions such as Confirmation of Arbitration Awards, Conformation of
Confessed Judgment, Declaratory Judgment, Opening or Striking Off a Judgment,
Eminent Domain, Habeas Corpus, Proceedings on Liens (other than revival), Name
Changes, Partition of Property Held by Husband and Wife as Tenants By the Entireties,
Tax Sales of Real Property; or,

  iv. Other actions not included in subsections (i), (ii) or (iii) such as: Appeals from
Board of Elections, Appeals from Board of Viewers, Appeals from Zoning Boards, and
Certiorari to Magisterial District Judges.

(c) Court of Common Pleas. Orphans’ Court Clerk, Register of Wills.

  1. Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S. §§
3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929 (71 P.S. §
720.102) a statutory fee of seventeen dollars ($17.00) shall be imposed on all petitions for
grant of letters, and first filings in petitions concerning adoptions, incapacitated persons’
estates, minors’ estates, and inter vivos trusts.

(d) Court of Common Pleas. Clerk of Court.

  1. Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S. §§
3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929 (71 P.S. §
720.102) a statutory fee of seventeen dollars ($17.00) shall be imposed upon conviction,
guilty plea, or when a defendant is granted entry into an Accelerated Rehabilitative
Disposition (ARD) or other pretrial diversionary program based upon the initiation of any
criminal proceeding. The initiation of a criminal proceeding shall include:

  i. Cases commenced at the magisterial district judge level resulting in the issuance of a
numbered docket transcript form (OTN), and subsequently waived or held to court;

   ii. the appeal of a summary conviction to the Court of Common Pleas;

    iii. cases involving juvenile defendants where a petition alleging delinquency has been
filed in the Court of Common Pleas;




                                             2
   iv. cases involving juvenile defendants certified to the Court of Common Pleas,
resulting in the issuance of a numbered docket transcript form (OTN); and

   v. cases involving the severance of charges into separate cases resulting in the
issuance of one or more additional numbered docket transcripts (OTNs).

  2. Except for the provisions of subsection (g)(1) below, for purposes of 42 Pa.C.S. §§
3733(a.1) and 3733.1 and section 2802-E of The Administrative Code of 1929 (71 P.S. §
720.102) a statutory fee of seventeen dollars ($17.00) shall be imposed for each filing of
a deed, mortgage or property transfer for which a fee, charge or cost is now authorized.
The documents identified as meeting the above conditions are listed below. The list is
not exclusive; other filings for which a fee is imposed and that can be considered a
property transfer are included, and the fee shall be imposed. Subject to later amendment,
the following documents have been identified as meeting the statutory provisions:

   i. Deeds in any form;

   ii. Mortgages;

   iii. Mortgage assignments;

   iv. Mortgage releases;

   v. Mortgage satisfaction pieces;

   vi. Installment sales agreements;

   vii. Leases for a term of thirty (30) years or longer;

   viii. Easements; and

   ix. Rights of Way.

(e) Minor Judiciary. Civil and Criminal Proceedings.

  1. For purposes of 42 Pa.C.S. §§ 3733(a.1) and 3733.1, and section 2802-E of The
Administrative Code of 1929 (71 P.S. § 720.102) a statutory fee of seventeen dollars
($17.00) shall be imposed on the initiation of a legal proceeding except as provided in
subsection (iii). The initiation of a legal proceeding, in the following courts of the Minor
Judiciary, shall include, but is not limited to, the following:

   i. Magisterial District Judge. Civil Actions. Except for the provisions of subsection
(g)(1) below, a statutory fee of seventeen dollars ($17.00) shall be imposed in connection
with the filing of a complaint in Trespass and Assumpsit or for the Recovery of
Possession of Real Property (Landlord and Tenant Proceeding) or for any other Civil




                                              3
Action as provided in the Rules of Civil Procedure Governing Actions and Proceedings
before Magisterial District Judges.

   ii. Magisterial District Judge. Criminal Actions. Except for the provisions of
subsection (g)(1) below, a statutory fee of seventeen dollars ($17.00) shall be imposed
upon a conviction, guilty plea or when a defendant is granted entry into an Accelerated
Rehabilitative Disposition (ARD) or any other pretrial diversionary program based upon
the filing of a criminal complaint or non-traffic citation charging an offense classified as
misdemeanor or summary under a state statute or local ordinance as provided in the
Pennsylvania Rules of Criminal Procedure.

    iii. Magisterial District Judge, Pittsburgh Municipal Court, and Philadelphia
Municipal Court. Title 75 Summary Offenses Initiated by Traffic Citation. Except for the
provisions of subsection (g)(2) below, a statutory fee of ten dollars ($10.00) shall be
imposed upon a conviction or guilty plea based upon the filing of a traffic citation
charging a violation of Title 75 (relating to vehicles) offense classified as summary under
a state statute or local ordinance as provided in the Pennsylvania Rules of Criminal
Procedure.

   iv. Pittsburgh Municipal Court. Civil Actions. Except for the provisions of subsection
(g)(1) below, a statutory fee of seventeen dollars ($17.00) shall be imposed in connection
with the filing of a civil complaint seeking recovery of fines and penalties imposed by an
ordinance of the City of Pittsburgh or by any ordinance or regulation relating to housing
and health administered and enforced by the county health department where the
violation occurs within the City of Pittsburgh.

   v. Pittsburgh Municipal Court. Criminal Actions. Except for the provisions of
subsection (g)(1) below, a statutory fee of seventeen dollars ($17.00) shall be imposed
upon a conviction, guilty plea or when a defendant is granted entry into an Accelerated
Rehabilitative Disposition (ARD) or any other pretrial diversionary program based upon
the filing of a criminal complaint or non-traffic citation charging an offense classified as
misdemeanor or summary under state statute or local ordinance as provided for in the
Pennsylvania Rules of Criminal Procedure.

   vi. Philadelphia Municipal Court. Civil Actions. Except for the provisions of
subsection (g)(1) below, a statutory fee of seventeen dollars ($17.00) shall be imposed in
connection with the filing of a complaint for a Civil Action, as defined in the Philadelphia
Municipal Court Rules of Civil Procedure.

   vii. Philadelphia Municipal Court. Criminal Actions. Except for the provisions of
subsection (g)(1) below, a statutory fee of seventeen dollars ($17.00) shall be imposed
upon conviction, guilty plea or when a defendant is granted entry into an Accelerated
Rehabilitative Disposition (ARD) or any other pretrial diversionary program based upon
the filing of a criminal complaint or non-traffic citation charging an offense classified as
misdemeanor or summary under state statute or local ordinance as provided for in the
Pennsylvania Rules of Criminal Procedure.



                                              4
  (f) Recorders of Deeds. Except for the provisions of subsection (g)(1) below, for
purposes of 42 Pa.C.S. §§ 3733(a.1) and 3733.1, and section 2802-E of The
Administrative Code of 1929 (71 P.S. § 720.102) a statutory fee of seventeen dollars
($17.00) shall be imposed for each filing of a deed, mortgage or property transfer for
which a fee, charge or cost is now authorized. The documents identified as meeting the
above conditions are listed below. The list is not exclusive; other filings for which a fee
is imposed and that can be considered a property transfer are included, and the fee shall
be imposed. Subject to later amendment, the following documents have been identified
as meeting the statutory provisions:

   i. Deeds in any form;

   ii. Mortgages;

   iii. Mortgage assignments;

   iv. Mortgage releases;

   v. Mortgage satisfaction pieces;

   vi. Installment sales agreements;

   vii. Leases for a term of thirty (30) years or longer;

   viii. Easements; and

   ix. Rights of Way.

 (g)   Temporary Surcharge.

       1. Beginning October 30, 2017, and until December 31, 2020, for purposes of
       section 2802-E of The Administrative Code of 1929 (71 P.S. § 720.102) and
       section 1795.1-E of The Fiscal Code (72 P.S. § 1795.1-E) a temporary surcharge
       of twenty-three dollars and twenty-five cents ($23.25) shall be collected by all
       collectors of the JCS/ATJ/CJEA fee to supplement the seventeen dollars ($17.00)
       statutory fee described above. This temporary surcharge may not be imposed
       upon a conviction or guilty plea based upon the filing of a traffic citation charging
       a Title 75 (relating to vehicles) offense classified as summary under a state statute
       or local ordinance as provided in the Pennsylvania Rules of Criminal Procedure.

       2. Magisterial District Judge, Pittsburgh Municipal Court, and Philadelphia
       Municipal Court. Title 75 Summary Offenses Initiated by Traffic Citation.
       Beginning October 30, 2017, and until December 31, 2020, for purposes of
       Section 1795.1-E of the Fiscal Code (72 P.S. § 1795.1-E) a temporary surcharge
       of twelve dollars ($12.00) shall be collected to supplement the ten dollars
       ($10.00) statutory fee imposed upon a conviction or guilty plea based upon the


                                              5
filing of a traffic citation charging a violation of Title 75 (relating to vehicles)
offense classified as summary under a state statute or local ordinance as provided
in the Pennsylvania Rules of Criminal Procedure.




                                     6